As filed with the Securities and Exchange Commission on May 20, 2014 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 287-3338 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on May 21, 2014 pursuant to Rule 485(b). [] 60 days after filing pursuant to Rule 485(a)(1). [] on (date) pursuant to Rule 485(a)(1). [] 75 days after filing pursuant to Rule 485(a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 436 to the Registration Statement of Trust for Professional Managers (the “Trust”) is being filed for the purpose of responding to Staff comments with respect to adding Welton Global Trend Fund as a new series of the Trust and to make other permissible changes under Rule 485(b). Welton Global Trend Fund Class I Shares WGTIX Prospectus|May 21, 2014 Mutual Fund | Alternatives / Global Trends The Securities and Exchange Commission (“SEC”) and the Commodity Futures Trading Commission (“CFTC”) have not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. www.weltonfunds.com|(844) 935-8661 Table of Contents - Prospectus Welton Global Trend Fund Table of Contents Table of Contents 2 Summary Section 3 Investment Strategies, Risks and Disclosure of Portfolio Holdings 7 Management of the Fund 14 Shareholder Information 16 Distribution of Fund Shares 23 Distributions and Taxes 23 Financial Highlights 25 Privacy Notice 26 Contacts 27 More Information 28 Prospectus|May 21, 2014
